NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 11 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10346

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00204-MCE

 v.
                                                MEMORANDUM*
AURELIO RUBEN-BULGIN, a.k.a. Ruben
Bulgin,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Aurelio Ruben-Bulgin appeals pro se from the district court’s denial of his

second motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ruben-Bulgin contends that he is entitled to a sentence reduction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Guidelines, and that the district court erred by failing to

explain why it denied his motion. The district court concluded that Ruben-Bulgin

was ineligible for a reduction because Amendment 782 did not lower his

Guidelines range. See U.S.S.G. § 1B1.10(a)(1) (district court may reduce a

defendant’s sentence if “the guideline range applicable to that defendant has

subsequently been lowered as a result of an amendment to the Guidelines

Manual”). We review de novo whether the district court had authority to reduce a

defendant’s sentence under section 3582(c)(2). See United States v. Leniear, 574
F.3d 668, 672 (9th Cir. 2009).

      Ruben-Bulgin was sentenced after Amendment 782 became effective. Thus,

the district court gave him the benefit of that Amendment when it originally

calculated his Guidelines range, and the range applicable to him has not been

lowered by any subsequent amendment. Ruben-Bulgin argues that he is

nevertheless entitled to a reduction because the court’s drug quantity determination

at sentencing was incorrect. In the alternative, he argues that the court’s

determination was inconclusive, requiring the district court to conduct additional

fact-finding before denying his motion. Ruben-Bulgin’s challenge to the court’s

drug quantity determination is outside the scope of a section 3582(c)(2) motion.

See Dillon v. United States, 560 U.S. 817, 831 (2010). Moreover, Ruben-Bulgin’s

argument that the quantity determination was inconclusive is belied by the record,


                                          2                                     17-10346
which reflects that the court definitively attributed 10 pounds of methamphetamine

to him and correctly calculated his Guidelines range on that basis. Because Ruben-

Bulgin’s Guidelines range has not been lowered, the district court correctly

concluded that he was ineligible for a sentence reduction, and did not err by failing

to explain why a reduction was not warranted under the 18 U.S.C. § 3553(a)

sentencing factors. See Dillon, 560 U.S. at 826-27.

      AFFIRMED.




                                          3                                    17-10346